1
2
3                                                             JS-6
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10   ALICE LEE, et al.,                   Case No. 2:15-cv-02495-ODW-PLA
11                                        [consolidated with 2:15-cv-03464-
                      Plaintiffs,         ODW-PLA]
12   v.
                                          FINAL JUDGMENT
13   GLOBAL TEL*LINK
     CORPORATION,
14
                      Defendant.          Hon. Otis D. Wright II
15
16
17
18
19
20
21
22
23
24
25
26   ///
27   ///
28   ///

                                    FINAL JUDGMENT
1          On September 24, 2018, the Court entered its Order Granting Final Approval;
2    Granting, In Part, Attorneys’ Fees, Costs, and Service Award; and Denying Petition
3    for Disbursement (hereinafter "the Court's September 24, 2018 Order"). ECF No.
4    206. The Court now enters this Final Judgment:
5          1.     Class Counsel are hereby awarded $2,127,085.00 as their fee award, and
6    $75,980.30 for reimbursement of expenses, which amounts shall be paid to Class
7    Counsel from the Settlement Fund in accordance with and at the times prescribed by
8    the terms of the Settlement Agreement.
9          2.     Plaintiff David Martin is hereby awarded $6,250.00 as an incentive
10   award, to be paid from the Settlement Fund in accordance with and at the time
11   prescribed by the terms of the Settlement Agreement.
12         3.     The Claims Administrator is hereby ordered to comply with the terms of
13   the Settlement Agreement with respect to distribution of Attorneys’ Fees and Costs,
14   the Service Award, and the Settlement Awards to the Settlement Class Members,
15   according to the terms and at the times prescribed by the Settlement Agreement.
16         4.     As of the Effective Date of the Settlement Agreement, the Class Plaintiff
17   and each and every one of the Settlement Class Members, are permanently barred and
18   enjoined from asserting, commencing, prosecuting, or continuing, either individually
19   or as a class, or in any other capacity, and of the Released Claims against any of the
20   Released Parties, as set forth in the Settlement Agreement.
21         5.     This is the final judgment for purposes of Fed. R. Civ. Proc. 58, and the
22   Court hereby dismisses this action with prejudice, without costs to any party, except
23   as expressly provided for in the Court's September 24, 2018 Order and this Judgment.
24         6.     Neither this judgment, nor the Settlement Agreement (including any and
25   all exhibits attached thereto) and any and all negotiations, documents, and discussions
26   associated with it shall be deemed or construed to be an admission or evidence of any
27   violation of any statute, law, rule, regulation or principle of common law or equity, or
28

                                                1
                                          FINAL JUDGMENT              2:15-CV-02495-ODW-PLA
1    of any liability or wrongdoing by Defendant Global Tel*Link Corporation, or the
2    truth of any of the claims.
3          IT IS SO ORDERED.
4
5
6    Dated: 11/05/2018
                                          HON. OTIS D. WRIGHT II,
7                                         UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                        FINAL JUDGMENT            2:15-CV-02495-ODW-PLA
